DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 6/29/2022.
Claim 5 has been amended and are hereby entered.
Claims 1-4 have been canceled.
Claim 5 is currently pending and has been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submissions filed on 5/31/2022 and 6/29/2022 have been entered.
Domestic Benefit/International Priority 
The ADS filed 9/15/2020 claims domestic benefit of PCT/JP2019/004216 (filed 2/06/2019) and international priority to JP 2018079359 (filed 04/17/2018).  Both references fully support the claim as presently drafted; therefore, Claim 5 as presently drafted is granted an effective filing date of 4/17/2018.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant argues that “[t]he present amended independent claim 5 in the Submission provides the additional structural/configuration-related limitation ‘an authentication apparatus installed in a mobile object,’ that provides further reason, in addition to the reasons provided in the Amendment Under [37] C.F.R. §1.116, filed May 31, 2022,why the asserted rejections under 35 U.S.C. §101 and under 35 U. S. C. §103 should be withdrawn.”  These referenced “reasons provided” in the Remarks of the AFCP 2.0 submission of 5/31/2022 were previously found unpersuasive as per the explanations set forth in the Final Rejection of 3/31/2022 and the Advisory Action of 6/15/2022 (summarized below).  
Particularly regarding this sole new argument based on the newly drafted “an authentication apparatus installed in a mobile object,” Applicant provides no supporting reasoning or analysis as to why Applicant believes this limitation integrates the claim into a practical application.  As such, this argument is a conclusory statement and an improper argument.  Further, Examiner disagrees.  While the particular above-quoted limitation does not in itself recite an abstract idea (and thus must be considered as an additional element under Steps 2A, Prong Two and 2B), does not integrate the claim into a practical application because, in the context of the claim, this limitation amounts to merely using a computer as a tool to perform an abstract idea (specifically, the newly drafted authentication-related abstract ideas; see updated 101 rejection below for more information).  
Applicant’s referenced previous arguments related to “clarify[ing] the configuration of the information processing apparatus” such that the claims “are neither directed to a method of organizing human activity, nor a mental process,” even in light of the present amendments, are flawed and unpersuasive for the same reasons articulated in the Final Rejection of 3/31/2022.  Summarily, novelty is not a consideration of the 101 analysis, Applicant’s conclusory statement as to what the claim is “directed to” (which has a particular meaning within the context of the 101 inquiry) is made absent any of the reasoning or analysis required under Steps 2A, Prong Two and 2B, and this bare conclusion does not comport with the 101 analysis of Claim 5 even as presently amended.  See Final Rejection of 3/31/2022 and the updated 101 rejection below for more information.
Applicant’s referenced previous arguments related to an improvement to computer functionality or other technology under MPEP 2106.05(a), specifically related to the Enfish case, were answered in the Final Rejection of 3/31/2022 and the Advisory Action of 6/15/2022.  Specifically with reference to the newly amended authentication-based functionality of the present invention, as explained in the Advisory Action of 6/15/2022, the claimed functionality does not improve a technology as required under MPEP 2106.05(a), but rather merely utilizes one of the most basic and ubiquitous methods of authentication utilized in the art of online transactions (e.g., vehicle reservation, ticket purchasing, information access, etc.).  
Applicant’s referenced previous arguments related to an improvement to computer functionality or other technology under MPEP 2106.05(a), specifically related to the CosmoKey case, were repeated verbatim from the Remarks of 1/26/2022 and answered in the Final Rejection of 3/31/2022.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant’s referenced previous arguments directed to 103 are based solely on newly drafted limitations and functionality, and as such need not be addressed here.  See updated 103 rejections below for more information.
Claim Objections
Claim 5 is objected to because of the following informality:  “…represented as the reservation status” should read “…represented as the rental reservation status” for the purposes of proper antecedent basis.  Appropriate correction is required.
Claim Interpretation
	Claim 5 as presently amended contains the following limitation:  “wherein the key information may be authenticated by the authentication apparatus installed in the mobile object only during the predetermined period of time.”  Examiner notes that under the broadest reasonable interpretation, particularly in light of the word “may,” this limitation is permissive and non-limiting.  In the interest of compact prosecution, this limitation will be examined as if it read, “wherein the key information is authenticated by the authentication apparatus installed in the mobile object only during the predetermined period of time.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 5, the limitations of performing a control process related to rental of the mobile object; transmitting key information, including a one-time password that is valid for only a predetermined period of time, to a predetermined portable computing apparatus associated with a user who has reserved the mobile object; wherein the key information may be authenticated by the authentication apparatus installed in the mobile object only during the predetermined period of time; normal operation of the mobile object is authorized upon successful authentication of the key information; dynamically setting a control fee for the control process on a basis of an index derived on a basis of rental information regarding the rental of the mobile object retrieved from the database; transmitting control result information to the second information processing apparatus, the control result information including one or both of a content of the performed control process and the set control fee; acquiring a rental reservation status of the mobile object as the index; and setting the control fee depending on the number of cancellations of rental reservations represented as the reservation status, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  These limitations describe steps which fall at least within the subcategory of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of wherein the key information may be authenticated by the authentication apparatus installed in the mobile object only during the predetermined period of time; normal operation of the mobile object is authorized upon successful authentication of the key information; dynamically setting a control fee for the control process on a basis of an index derived on a basis of rental information regarding the rental of the mobile object retrieved from the database; transmitting control result information to the second information processing apparatus, the control result information including one or both of a content of the performed control process and the set control fee; acquiring a rental reservation status of the mobile object as the index; and setting the control fee depending on the number of cancellations of rental reservations represented as the reservation status, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  These limitations describe steps which falls within the examples of evaluations, judgments, and opinions. 
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a first information processing apparatus; a second information processing apparatus; an authentication apparatus installed in a mobile object; wherein the first information processing apparatus includes a first processor; a memory that stores a computer program, when executed by the first processor, that causes the first processor to be configured to perform operations; a storage that includes a database that stores rental information that is accessible by the first processor; a communicator that communicates with the second information processing apparatus; a display; a predetermined portable computing apparatus associated with a user who has reserved the mobile object; wherein the set control fee is the fee for commission of the control process, and is included in a user usage fee for the rental of the mobile object; and the rental information includes information regarding reservation for rental of the mobile object.  A first information processing apparatus; a second information processing apparatus; an authentication apparatus installed in a mobile object; wherein the first information processing apparatus includes a first processor; a memory that stores a computer program, when executed by the first processor, that causes the first processor to be configured to perform operations; a storage that includes a database that stores rental information that is accessible by the first processor; a communicator that communicates with the second information processing apparatus; a display; a predetermined portable computing apparatus associated with a user who has reserved the mobile object amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Wherein the set control fee is the fee for commission of the control process, and is included in a user usage fee for the rental of the mobile object; and the rental information includes information regarding reservation for rental of the mobile object amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2018028850, a translated copy of which was provided by Applicant in the IDS dated 11/16/2020) (hereafter, “Hamada”) in view of Geng et al (CN 107346454, a translated copy of which was provided with a previous Office Action), Fujiwara (PGPub 20190122469, claiming priority to JP 2017205678) (hereafter, “Fujiwara”), and Igata et al (PGPub 20190172106, claiming the benefit of JP 2017234440) (hereafter, “Igata”).
	Regarding Claim 5, Hamada discloses:
a first information processing apparatus (¶ 0007-0008; support server);
 a memory that stores a computer program, when executed by the first processor, that causes the first processor to be configured to perform operations (¶ 0007-0008; rental confirmation program is stored in the storage section of the support server);
a storage that includes a database that stores rental information that is accessible by the first processor (¶ 0015, 0018, 0026; storage unit of server maintains various databases which record user information, owner information, rental car information, reservation information, etc.);
a display (¶ 0012, 0042, 0062; information is displayed on the user terminal);
performing a control process related to rental of the mobile object (¶ 0002, 0012, 0014-0015, 0033-0035, 0039-0046; Fig. 1; company providing a service of car rental (or car sharing) facilitated via website; support server 1; car rental reservation);
the rental information includes information regarding reservation for rental of the mobile object (¶ 0020, 0026, 0040, 0042, 0044; rental confirmation; return confirmation; user inputs); and 
acquiring a rental reservation status of the mobile object as the index (¶ 0024, 0026, 0042, 0051, 0053; database file that records all the achievements of car rental between individuals using the support system; includes reservation ID, scheduled rental date and time, scheduled return date and time, user ID, etc.). 
Hamada does not explicitly disclose but Geng does disclose:
a second information processing apparatus (pg. 8, last paragraph through pg. 9, third paragraph; Fig. 1; intranet/networking server 200, in communication with cloud server 10); and
wherein the set control fee is the fee for commission of the control process, and is included in a user usage fee for the rental of the mobile object (Abstract; pg. 2, sixth paragraph; electric automobile rental billing system for electric car renting management system; the charging standard rent and related service fee is calculated; payment management is through the client mobile terminal).
Hamada and Geng do not explicitly disclose but Fujiwara does disclose:
an authentication apparatus installed in a mobile object (¶ 0075, 0095-0096; Fig. 2; key ECU); 
wherein the first information processing apparatus includes a first processor (¶ 0123; Fig. 2; processing device);
transmitting key information, including a one-time password that is valid for only a predetermined period of time, to a predetermined portable computing apparatus associated with a user who has reserved the mobile object (Abstract; ¶ 0054, 0129, 0143; key sharing requesting unit may transmit an authentication key to a mobile terminal; mobile terminal is a mobile terminal owned by a renter of the vehicle; authentication key may be limited by various permissions, including an effective time period and the number of times the authentication key may be used (including once));
wherein the key information may be authenticated by the authentication apparatus installed in the mobile object only during the predetermined period of time (¶ 0075, 0095-0096, 0129; Fig. 2; key ECU receives an authentication key from the mobile terminal and authenticates the mobile terminal based on the authentication key; the authentication key may be limited by an effective time period); and 
normal operation of the mobile object is authorized upon successful authentication of the key information (¶ 0129, 0143; authentication key sets permissions for the authorized use of the vehicle, including which doors may be locked/unlocked and whether the engine may be started).
Hamada additionally discloses a communicator that communicates with an external apparatus (¶ 0007-0008, 0012; support server connected to a user terminal, an owner terminal, and a cer service field terminal via a network).  Hamada does not explicitly disclose but Geng does disclose wherein the external apparatus is the second information processing apparatus (pg. 8, last paragraph through pg. 9, third paragraph; Fig. 1; intranet/networking server 200, in communication with cloud server 10).
Hamada additionally discloses dynamically setting a fee for the control process on a basis of an index derived on a basis of rental information regarding the rental of the mobile object retrieved from the database (¶ 0007-0008, 0020, 0031, 0060; fee calculation program for the rental and return of the car; the fee calculation program aggregates the number of the rental confirmation and the return confirmation performed by the same first intermediary within a certain period of time, and charges the fee based on the number).  Hamada does not explicitly disclose but Geng does disclose wherein the fee is a control fee (Abstract; pg. 2, sixth paragraph; electric automobile rental billing system for electric car renting management system; the charging standard rent and related service fee is calculated).  
Hamada additionally discloses transmitting control result information to an external apparatus, the control result information including one or both of a content of the performed control process and the fee (¶ 0007, 0009, 0018, 0042-0043, 0050, 0062-0063, 0077; payment statement issued by the fee calculation program; system sends an email for confirming the reservation contents to the user; presented vehicle information includes fee; reserving a vehicle adds a new record to the reservation information file; web server transmits database files and displays them on the user terminal).  Hamada does not explicitly disclose but Geng does disclose wherein the external apparatus is the second information processing apparatus; wherein the fee is the set control fee (Abstract; pg. 2, sixth paragraph; pg. 8, last paragraph through pg. 9, third paragraph; Fig. 1; intranet/networking server 200, in communication with cloud server 10; electric automobile rental billing system for electric car renting management system; the charging standard rent and related service fee is calculated; payment management is through the client mobile terminal).  
Hamada additionally discloses setting the fee depending on the number of cancellations of rental reservations represented as the reservation status (¶ 0007-0008, 0020, 0031, 0042-0043, 0060; fee calculation program for the rental and return of the car; determine existing reservation records for a vehicle and if dates/times overlap with a requested rental; the fee calculation program aggregates the number of the rental confirmation and the return confirmation performed by the same first intermediary within a certain period of time, and charges the fee based on the number).  Hamada does not explicitly disclose but Geng does disclose wherein the fee is the control fee (Abstract; pg. 2, sixth paragraph; electric automobile rental billing system for electric car renting management system; the charging standard rent and related service fee is calculated).  Hamada, Geng, and Fujiwara do not explicitly disclose but Igata does disclose wherein the reservation status is represented by the number of cancellations of rental reservations (¶ 0061, 0064, 0072; the management server calculates the estimate of the rental fee of the vehicle based on the number of cancellations in the cancellation history).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle rental techniques of Geng with the vehicle rental system of Hamada because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Geng are applicable to the base device (Hamada), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle access key structure and functionality of Fujiwara with the vehicle rental system of Hamada and Geng because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Fujiwara are applicable to the base device (Hamada and Geng), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the cancellation-based fee setting functionaltiy of Igata with the vehicle rental system of Hamada, Geng, and Fujiwara because Igata teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0006 and 0059, Igata explains that the functionality described improves vehicle rental systems (such as that of Hamada, Geng, and Fujiwara) by encouraging an improved utilization ratio of the rental vehicles in a vehicle rental system, and to provide a more satisfactory fee by basing it on the particulars of a specific user.  Additionally, in at least the Abstract and ¶ 0006 and 0010-0011, Igata explains that the functionality described improves vehicle rental systems (such as that of Hamada, Geng, and Fujiwara) by dissuading users who regularly cancel reservations, thereby affecting subsequent scheduled reservations of the vehicle, from doing so.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20180154867 – “System and Methods for Vehicle Sharing,” Golduber, disclosing a system for facilitating the rental of a vehicle, including the calculation of rental fees
PGPub 20040193440 – “Rent-a-Car Management Apparatus And Medium Encoded With A Rent-a-Car Management Program,” Mawatari, disclosing a system for facilitating the rental of a vehicle, including the calculation of rental fees
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628